Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 8/8/2022.  Claim 1 is amended; and claims 2-7 are cancelled.  Accordingly, claim 1 is currently pending in the application.

Statement of Reasons for Allowance


Present claims are allowed over the closest prior art for the following reason:
Present claims are drawn to a water-based coating composition comprising 
a polyol, 
polyisocyanate and 
a micellized mixture solution obtained by mixing a hydrophobic curing catalyst being made of an organometallic compound containing at least one metal atom selected from the group consisting of Sn, Bi, Zr, Ti and Al with a solubility in water of 1g/100 ml or less at atmospheric pressure at 200C, and a nonionic surfactant having an HLB value of 10 to 15,
content of polyol being 30 to 85% with respect to 100 mass% of the total content of polyol and polyisocyanate, and
wherein an organic solvent is not contained.
The prior arts of record do not teach said water-based coating composition having polyol in amounts of 30 to 85% with respect to 100 mass% of the total content of polyol and polyisocyanate and does not include an organic solvent.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764